Citation Nr: 9910135	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-06 737 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for hair 
loss, thyroid problems, and skin cancer, secondary to 
inservice injections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for hair loss, thyroid 
problems, and skin cancer, secondary to inservice injections.


FINDINGS OF FACT

1.  The October 1994 RO rating decision which denied the 
veteran's claims of entitlement to service connection for 
hair loss, thyroid problems, and skin cancer, secondary to 
inservice injections is final.

2.  The evidence submitted subsequent to the October 1994 
final RO rating decision does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims of entitlement to service 
connection for hair loss, thyroid problems, and skin cancer, 
secondary to inservice injections.


CONCLUSION OF LAW

1.  The October 1994 RO rating decision which denied the 
veterans claims of entitlement to service connection for hair 
loss, thyroid problems, and skin cancer, secondary to 
inservice injections is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1998).

2.  The evidence received subsequent to the October 1994 RO 
rating decision is not new and material and does not serve to 
reopen the veteran's claims of entitlement to service 
connection for hair loss, thyroid problems, and skin cancer, 
secondary to inservice injections.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1998).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 
Vet.App. 171 (1990).  When determining whether the veteran 
has submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet.App. 273 (1996); Glynn v. Brown, 6 Vet.App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Manio v. Derwinski, 1 Vet.App. 140 (1991), in which 
the United States Court of Veterans Appeals held that a two-
step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim must then be 
reviewed on the basis of all of the evidence, both old and 
new.

The Board notes that the veteran did not perfect an appeal of 
an October 1994 rating decision denial of his claims of 
entitlement to service connection for hair loss, thyroid 
problems, and skin cancer, secondary to inservice injections.  
Although the veteran did file a notice of disagreement, he 
did not file a timely substantive appeal.  That rating 
decision is therefore final.  38 U.S.C.A. § 7105 (West 1991).  
Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet.App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the 
veteran's claims of entitlement to service connection for 
hair loss, thyroid problems, and skin cancer, secondary to 
inservice injections subsequent to the October 1994 rating 
decision as that rating decision is the most recent final 
decision on the veteran's claims.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Disability proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(1998).  Therefore, in order to produce evidence which bears 
directly and substantially upon his claims such that it must 
be considered to fairly decide the merits of those claims, 
the veteran must produce evidence which, in conjunction with 
the evidence already of record, shows that a disability for 
which service connection is claimed was incurred in or 
aggravated by his active service, or is proximately due to or 
the result of a disease or injury incurred in or aggravated 
by service.  The Board finds that there is no new evidence of 
record which shows that connection.  Specifically, the Board 
notes that the veteran has claimed that hair loss, thyroid 
problems, and skin cancer are the result of experimental 
injections he allegedly received in service.  However, an 
extensive and repeated search of all possible locations for 
any service records which might corroborate the veteran's 
allegations failed to locate any records which show that the 
veteran was a participant in any experimentation or that he 
received any experimental injections in service.

The evidence received subsequent to the October 1994 rating 
decision consists of VA and private medical records, claims 
statements submitted by the veteran, the transcript of a 
personal hearing, and extensive correspondence relating to 
the search for service medical records which may corroborate 
the veteran's allegations.

However, the evidence submitted subsequent to the October 
1994 rating decision does not provide any evidence to 
corroborate the veteran's allegation that he received 
experimental injections during basic training at Lackland Air 
Force Base in 1963.  While the evidence received may be 
considered new, as it was not before VA decision makers at 
the time of the October 1994 rating decision, the evidence is 
not material because it does not bear directly and 
substantially on the specific matter of the veteran's claim, 
as it does not provide evidence that the veteran received any 
injections while in service or that any current disability is 
related to any injections received in service.  Such a 
showing would be required in order for the evidence to bear 
directly and substantially upon the veteran's claim such that 
the evidence would be so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.

The veteran, in his claims statements and at his personal 
hearing, contends that his current disabilities are related 
to inservice injections.  However, he has not provided 
competent medical evidence which verifies that any current 
disability was incurred in or aggravated by service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Furthermore, there is 
no evidence of record to corroborate the veteran's 
allegations of receiving experimental injections in service.  
These statements relating to his claim are essentially the 
same as assertions the veteran made in connection with the 
prior claim, and therefore, do not constitute new evidence as 
they are cumulative and redundant.  Furthermore, where a 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Lay persons are not qualified to render a medical opinion 
concerning medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).  The veteran simply has not 
submitted competent medical evidence which shows that his 
current hair loss, thyroid problems, or skin cancer was 
incurred in or aggravated by service or is related thereto, 
or that any current hair loss, thyroid problems, or skin 
cancer are proximately due to or the result of any disease or 
injury or incurred in or aggravated by service, or to any 
experimental injections received in service.  Therefore, the 
veteran's claims statements are not material as they do not 
bear directly and substantially upon the veteran's claim such 
that they must be considered in order to fairly decide the 
merits of the claim.

The Board notes that the veteran at his October 1998 personal 
hearing raised an allegation that some current disabilities 
may be the result of exposure to herbicides.  However, the 
issue currently before the Board is whether new and material 
evidence has been submitted to reopen claims that hair loss, 
thyroid problems, and skin cancer are the result of 
experimental injections received in service.  The veteran may 
be attempting to raise a claim of entitlement to service 
connection for disabilities resulting from exposure to 
herbicides.  However, that claim has not been adjudicated by 
the RO, nor has any appeal been perfected on that claim.  
Therefore, that claim is not before the Board for 
consideration.  Furthermore, the Board finds that the 
veteran's possible claim that he may have disabilities due to 
herbicide exposure does not constitute new or material 
evidence on the issues of entitlement to service connection 
for hair loss, thyroid problems, and skin cancer secondary to 
inservice injections.

The Board finds that the veteran has not submitted evidence 
which shows that any current hair loss, thyroid problems, or 
skin cancer was incurred in or aggravated by service, or is 
etiologically related to service, or is proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service, or to experimental injections received in 
service.  Such evidence would be required in order for any 
new evidence to be material.  Accordingly, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claims of entitlement to service 
connection for hair loss, thyroid problems, and skin cancer, 
secondary to inservice injections and those claims are not 
reopened.



	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for hair loss, 
thyroid problems, and skin cancer, secondary to inservice 
injections, and the benefits sought on appeal with regard to 
those claims remain denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

